DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 4-5 are pending and under examination.
Claims 2-3 have been canceled.

Response to Amendment
Based on the amended claims, new claim objections have been set forth.
In view of the amended claims, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 04/04/2022, the previous prior art rejection based on Takagi has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 19 recites “first elastic member”.  The examiner requests applicants include article “a” prior to “first”.
Claim 1 lines 20-21 recite “second elastic member”.  The examiner requests applicants include article “a” prior to “second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 17-18 recite “an aligning member to aligning position of the reagent cartridges over the conveyor belt with respect to the examining unit”.  It is unclear how applicants are attempting to structurally/functionally correlate the aligning member to an aligning position.  Applicant(s) recitation of “an aligning member to aligning position” appears to be incomplete and it is unclear to the examiner if applicants are intending to define an aligning position with respect to the aligning member and the reagent cartridges or if applicants are simply trying to recite an aligning member to align a position of the reagent cartridge over the conveyor.  	
Claims 4-5 are also rejected by their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2012/0046203 – hereinafter “Walsh”), in view of Itoh (US 2002/0062111 – hereinafter “Itoh”),  in view of Werner (US Patent No. 3,053,581 – hereinafter “Werner”), and further in view of Yokichi et al (JPH04345418A; Pub. Date: Dec. 01, 1992; already of record – hereinafter “Yokichi”).

Regarding claim 1, Walsh discloses an apparatus for automatically transporting reagent cartridges (Walsh; figs. 20-21, “Example 10” [0443-0455]), the apparatus comprising: 
a magazine in which a plurality of reagent cartridges is stacked (Walsh discloses an “input queue” for stacking reagent cartridges; fig. 20, [0447], the stacked cartridges comprising chambers of dried reagents; [0450]); 
a conveyer belt having a plurality of separating projections arranged in a conveying direction to convey the reagent cartridges, wherein each of the reagent cartridges is arranged on a surface of the conveyer belt between the separating projections (Walsh discloses the cartridges are gravity fed onto a toothed belt; [0448] – fig. 21 shows the cartridges are separated between the toothed sections); 
a driving motor for driving the conveyer belt (Walsh; fig. 21 “Belt drive Motor”, [0448]); 
an examining unit to examine the reagent cartridges (Walsh discloses a photo detector array for imaging; [0443, 0453]); and 
Walsh does not disclose a feeding unit for feeding the reagent cartridges stacked in the magazine onto the conveyer belt, the feeding unit including a cartridge loader configured to move the reagent cartridges onto the conveyer belt one at a time.  However, in another embodiment, Walsh teaches a feeding unit for feeding the reagent cartridges stacked in the magazine onto the conveyer belt, the feeding unit including a cartridge loader configured to move the reagent cartridges onto the conveyer belt one at a time (Walsh teaches stepper motors in a gantry system connected to a linear stage, the Z stage comprises a pair of forks that engage with an alignment feature on the cartridges to allow the gantry to pick up the cartridge with the forks and position the cartridge onto the station; figs. 15-17, [0425-0426]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify apparatus for automatically transporting reagent cartridges and the gravity fed magazine of Walsh to further comprise a feeding unit for feeding the reagent cartridges stacked in the magazine onto the conveyer, the feeding unit including a cartridge loader configured to move the reagent cartridges onto the convey belt one at a time, as taught in another embodiment of Walsh, because Walsh teaches the feeding unit for feeding the reagent cartridges stacked in the magazine onto the conveyer belt, the feeding unit including a cartridge loader configured to move the reagent cartridges onto the conveyer belt one at a time allows the apparatus for automatically transporting reagent cartridges to move the cartridge to a plurality of stations within the device; [0426].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Walsh specifically teaches another embodiment of the apparatus for automatically transporting reagent cartridges comprising a feeding unit (Walsh; “Example 9”, [0425-0426]).
Modified Walsh does not teach the examining unit disposed over a front end of the conveyer belt.  However, Walsh does teach the examining unit disposed under a front end of the conveyer belt (Walsh; fig. 21, “Camera, LED”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the examining unit disposed under a front end of the conveyer belt, as taught by Walsh, to a position disposed over a front end of the conveyer belt, because the examining unit disposed over a front end of the conveyer belt is merely a rearrangement of parts that would allow analysis of cartridges having an analysis region on the top, rather than the bottom, to be examined by the examining unit.  The modification resulting in the examining unit being disposed over a front end of the conveyer belt, and would have provided the advantage of providing easier access for performing maintenance on the examining unit and unobstructed viewing of the objects on the convey.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a rearrangement of parts of the examining unit.
Modified Walsh does not teach a guide rail disposed at a side of the conveyor belt to prevent the reagent cartridges from being laterally dropped.  However, Itoh teaches the analogous art of an apparatus for automatically transporting cartridges (Itoh discloses a preprocessing system 10 having a carrying line 11) comprising a conveyor (Itoh; fig. 3, #23c, [0027]), wherein a guide rail is disposed at a side of they conveyor belt to prevent the cartridges from being laterally dropped (Itoh; fig. 3, #23a, #23b, [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the convey or modified Walsh to further comprise a guide rail disposed at a side of the conveyor belt to prevent the cartridges from being laterally dropped, as taught by Itoh, because Itoh teaches the guide rails on either side of the conveyor belt are well-known and conventional in the art; [0027].  The modification resulting in modified Walsh comprising guide rails to prevent the reagent cartridge from being laterally dropped.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Walsh and Itoh both teach an apparatus for automatically transporting cartridges comprising a conveyor.
Modified Walsh does not teach an aligning member to aligning position of the reagent cartridges over the conveyor belt with respect to the examining unit, wherein the aligning member comprises second elastic member separately supporting a top of the reagent cartridge with respect to the examining unit in a vertical direction.  However, Werner teaches the analogous art of a guide rail (Werner teaches a shoe guide; fig. 1, #10, col. 1 lines 54-55) comprising an aligning member to aligning position wherein the aligning member comprises second elastic member in a vertical direction (Werner teaches a plate spring 5 disposed in a gap of the guide rail 10; fig. 1, #5, col. 1 lines 68-70, col 2 lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the guide rail of modified Walsh to further comprise an aligning member to aligning positions wherein the aligning member comprises second elastic member in a vertical direction, as taught by Werner, because Werner teaches the aligning member comprising a second elastic member in a vertical direction applies a force between the guide rail and the article disposed in the gap of the guide rail (col. 2 lines 2-4).  The modification resulting in the aligning member aligning position of the reagent cartridges over the conveyor belt with respect to the examining unit and supporting a top of the reagent cartridge with respect to the examining unit.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Walsh and Werner both teach a guide rail.
Modified Walsh does not teach the aligning member comprising first elastic member separately supporting a reagent cartridge with respect to the guide rail in a horizontal direction. However, Yokichi teaches the analogous art of an apparatus for transporting (Yokichi; fig. 1, “transfer conveyor”, [0007]) comprising aligning members (Yokichi; fig. 1, #3, #4, #5, #6, #7, [0007]) wherein the aligning members include a first elastic member separately supporting the article with respect to a horizontal direction (Yokichi; figs. 1-3, #3, [008-009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aligning member of modified Walsh to further comprise first elastic member separately supporting an article with respect to a horizontal direction, as taught by Yokichi, because Yokichi teaches the first elastic member automates the alignment and positioning of the conveyance articles thereby eliminating the need for human intervention in the processing of the articles (Yokichi; [0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takagi and Yokichi both teach a transport apparatus comprising alignment members. 

Regarding claim 4, modified Walsh teaches the apparatus of claim 1 above, wherein the first elastic member or the second elastic member is a plate spring (The modification of the guide rail of modified Walsh to further comprise an aligning member to aligning positions and a second elastic member in a vertical direction, as taught by Werner, and the modification of the aligning member of modified Walsh to further comprise first elastic member separately supporting an article with respect to a horizontal direction, as taught by Yokichi  has previously been discussed in claim 1 above.  Werner additionally teaches the second elastic member is a plate spring; fig. 2, #5, col. 1 line 69).

Regarding claim 5, modified Walsh teaches the apparatus of claim 1 above, wherein the cartridge loader is disposed under the magazine to be able to move forward and backward; and wherein the feeding unit further includes an actuator for moving the cartridge loader forward and backward (The modification of the apparatus for automatically transporting reagent cartridges and the gravity fed magazine of Walsh to further comprise a feeding unit for feeding the reagent cartridges stacked in the magazine onto the conveyer, the feeding unit including a cartridge loader configured to move the reagent cartridges onto the convey belt one at a time, as taught in another embodiment of Walsh, has previously been discussed in claim 1 above.  Walsh further discloses the cartridge loader comprises forks which engage with the sample cartridges and an X stage motor for moving the cartridges forwards and backwards; [0425-0426]).

Response to Arguments
Applicants arguments filed on 04/04/2022 have been fully considered.

Applicants argue on pages 4-5 of their remarks towards the 103 rejection over claim 1 that Takagi in view of Kanamori do not teach the amended claim language “a guide rail disposed at a side of the conveyor belt to prevent the reagent cartridges from being laterally dropped; and an aligning member to aligning position of the reagent cartridges over the conveyor belt with respect to the examining unit, wherein the aligning member comprises first elastic member separately supporting a reagent cartridge with respect to the guide rail in a horizontal direction, and second elastic member separately supporting a top of the reagent cartridge with respect to the examining unit in a vertical direction”.  The examiner agrees with applicant(s) arguments and notes that the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection based on Kanamori and set for a new prior art rejection which the examiner contends does teach the amended limitations of claim 1 (see prior art rejection above).  

Applicant(s) argue on page 5 of their remarks that Yokichi discloses a reversing guide 4 and auxiliary reversing guide 6 that support the bottom of chopstick A2 and therefore does not disclose a second elastic member separately supporting a top of a reagent cartridge with respect to the examining unit in a vertical direction.  The examiner agrees with applicant(s) arguments and notes that the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection based on Kanamori and set for a new prior art rejection which the examiner contends does teach the amended limitations of claim 1 (see prior art rejection above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798